Title: To Thomas Jefferson from William Davies, 10 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Briton’s Jany. 10. 81.

I thank your Excellency for your information of yesterday. It is improbable Cunningham would be willing to work, and the shortest method in such times of emergency, is to impress the shop and tools for a while. I am surprized your Excellency could conceive I should know where the military stores of this state were dispersed having had no kind of connexion with them, either in point of authority or information. I have, it is true, done every thing to gain intelligence where they have been hid, and am endeavoring to get  them together as well as I can. I was fearful, when I attempted to furnish the militia with the necessary equipments for the field, that I might be blamed by them for their very insufficient state, but I always thought I should stand acquitted before the Executive; who must, I think, by this time, be fully sensible that the former management of the military stores of this country was never adapted to the defence of it. Should it, however, be desired I would not hesitate with the necessary tools to attempt to put the public arms into a condition, that would not again expose this country to such disgraces, as it has lately suffered.
I have the honor to be most respectfully your Excellency’s most obedt servt.,

William Davies

